Pee Cuiuam:
Appellant, Sarah J. Thurston, plaintiff, below, sued defendant, Charles P. Diggs, to recover the sum of $1,541.30 retained by Diggs as attorney’s fees out of a sum collec;;ed in a suit conducted by him on behalf of plaintiff’s husband. It appears that the validity of this claim was litigated in a former case, which was disposed of by this court on appeal. Diggs v. Thurston, 39 App. D. C. 267. When this became apI arent in the course of the trial below, the court held that it was res judicata, and instructed a verdict for defendant. Prom the judgment this appeal was taken. The judgment was right, and is affirmed, without costs. Affirmed.